        2:18-cv-02101-CSB-EIL # 40            Page 1 of 8                                            E-FILED
                                                             Wednesday, 06 February, 2019 05:25:10 PM
                                                                         Clerk, U.S. District Court, ILCD

                         IN THE UNITED STATES DISTRICT COURT
                         FOR THE CENTRAL DISTRICT OF ILLINOIS
                                   URBANA DIVISION

 ANDREW MINIK, JOEL VALDEZ, and
 BLAIR NELSON,

                        Plaintiffs,

 vs.                                                   Case No. 2:18-cv-02101-CSB-EIL

 (1) BOARD OF TRUSTEES OF THE
 UNIVERSITY OF ILLINOIS, including
 RAMON CEPEDA, DONALD J. EDWARDS,
 PATRICK J. FITZGERALD, STUART C.
 KING, TIMOTHY KORITZ, EDWARD L.
 MCMILLAN, JAMES D. MONTGOMERY,
 SR., JILL B. SMART, TRAYSHAWN M.W.
 MITCHELL, KARINA REYES, EDWIN
 ROBLES,        and      GOVERNOR           BRUCE
 RAUNER, (2) TIMOTHY KILLEEN, President
 of the University of Illinois, in his official
 capacity, (3) ROBERT J. JONES, Vice-
 President of the University of Illinois and
 Chancellor for the University of Illinois
 Urbana-Champaign campus, (4) RONY DIE,
 Assistant Dean of Students of the University of
 Illinois at Urbana-Champaign, in his official
 capacity; (5) TARIQ KHAN, Graduate
 Instructor in his official and individual capacity,

                        Defendants.

    UNIVERSITY DEFENDANTS’ SUPPLEMENTAL MEMORANDUM OF LAW
  SUPPORTING THEIR MOTION TO DISMISS MINIK'S AND VALDEZ'S CLAIMS
   FOR PROSPECTIVE RELIEF DUE TO MOOTNESS AND LACK OF STANDING

       Defendants Board of Trustees of the University of Illinois, including Ramon Cepeda,

Donald J. Edwards, Patrick J. Fitzgerald, Stuart C. King, Timothy Koritz, Edward L. McMillan,

James D. Montgomery, Sr., Jill B. Smart, Trayshawn M.W. Mitchell, Karina Reyes, Edwin




                                                                               303188071v3 1008237
         2:18-cv-02101-CSB-EIL # 40                  Page 2 of 8



Robles, and Governor J.B. Pritzker 1, Timothy Killeen, President of the University of Illinois,

Robert J. Jones, Vice President of the University of Illinois and Chancellor for the University of

Illinois Urbana-Champaign, and Rony Die, Assistant Dean of Students (collectively "University

Defendants"), by their attorneys, Hinshaw & Culbertson LLP, supplement their brief on

mootness and standing as directed by the Court on January 23, 2019.

                                              INTRODUCTION

        On October 3, 2018, the University Defendants submitted their Motion to Dismiss

Minik’s and Valdez’ Claims for Prospective Relief Due to Mootness and Lack of Standing (Doc.

29), together with a memorandum of law (Doc. 30). That motion raised matters distinct from

those presented in their Motion to Dismiss under Rules 12(b)(1) and 12(b)(6) (Doc. 9) and

supporting brief (Doc. 10). The original Motion (Doc. 9) remains pending at this time.

        On January 23, 2019, the Court directed the parties to supplement their standing

arguments with regard to the status of Minik and Valdez as to the University and whether the no-

contact directives "are still in effect or have any practical effect on the actions of Minik and

Valdez at this time." Minik and Valdez were not registered students at the University for its Fall

2018 academic term, are not registered students for the University’s Spring 2019 academic term,

and remain ineligible to register for classes at the University for reasons unrelated to this

litigation. See Supplemental Declaration of Meghan Hazen, attached hereto as Exhibit A.

        No sanctions could be imposed against Minik and Valdez under the present conditions as

non-registered, former students for conduct that may constitute a violation of the Student Code if

they were students. If they engaged in such conduct, under the present circumstances, they


1
  The University Defendants suggest that Bruce Rauner is no longer the Governor of Illinois and that, effective
January 14, 2019, J.B. Pritzker holds that Office. Fed.R.Civ.P. 25(d). The Illinois Governor is an ex officio member
of the Board of Trustees. 110 ILCS 310/1.


                                                         2
                                                                                                 303188071v3 1008237
        2:18-cv-02101-CSB-EIL # 40          Page 3 of 8



cannot suffer an actual or imminent injury under the Student Code. Any result under changed

circumstances would be conjectural and hypothetical.

       Minik and Valdez have no standing to seek prospective relief against the University

Defendants; in that they are not registered students those claims are moot, compelling their

dismissal.

           MINIK AND VALDEZ ARE NOT REGISTERED STUDENTS
     AND ARE NOT ELIGIBLE TO REGISTER UNDER PRESENT CONDITIONS

       The status of Minik and Valdez with respect to the University has not changed since the

October 3, 2018, Motion. They were not registered students in the University’s Fall 2018

academic term, are not registered students in the University’s Spring 2019 academic term, and

are not eligible to register for the Spring 2019 academic term or any subsequent term under

present conditions.

       Minik has been dismissed from the University twice for academic reasons. After the first

dismissal, he appealed and was allowed to register under the condition of probation. See original

Declaration of Meghan Hazen. He failed to satisfy those conditions and was dismissed upon the

conclusion of the Spring 2018 term. See Hazen Supplemental Declaration. There may be

circumstances where Minik’s academic college           would consider his readmission to the

University, but whether Minik can meet any requirements to return to good academic standing,

and whether any potential, future request for readmission would be granted is conjectural and

speculative.

       Similarly, Valdez is not registered and remains ineligible to register due to both financial

and immunization holds, placed February 6, 2018, and September 7, 2017 respectively. Both

holds remain in place. See Hazen Supplemental Declaration. Whether Valdez takes action to lift




                                                3
                                                                                   303188071v3 1008237
         2:18-cv-02101-CSB-EIL # 40                Page 4 of 8



the holds and whether any potential, future request for readmission would be granted is

conjectural and speculative.

     MINIK AND VALDEZ HAVE NO ACTUAL AND IMMINENT INJURY UNDER
      THE STUDENT CODE OR THE STUDENT DISCIPLINARY PROCEDURES

        If a violation of the Student Code is found under the University's Student Disciplinary

Procedures, formal sanction options available to the University include (1) a University

"reprimand" of a student (a reprimand indicates the student's behavior is inappropriate; a

reprimand is maintained in a student's disciplinary file for one year but does not appear in the

academic record); (2) a "censure" (a censure, indicating inappropriate student behavior, remains

in the disciplinary file until graduation but does not appear in the academic record); (3) a

suspension of the student for a definite period of time; or (4) dismissal of the student (a dismissal

terminates the student’s relationship with the University but allows a petition for readmission

after a specified period). Student Disciplinary Procedures, §2.04. 2

        None of these sections have been imposed on Minik or Valdez for violation of a no-

contact directive issued to them while enrolled students at the University. Further, as non-

currently enrolled, former students, none of these sanctions could be imposed against Minik or

Valdez under the present circumstances.

              THE UNIVERSITY HAS NO PRESENT AUTHORITY OVER
           MINIK OR VALDEZ IF ONE OF THEM OR BOTH CONTACT KHAN

        The no contact directives in this case were not disciplinary measures. Rather, they were

designed to be preventative of future disruptions and confrontations on the campus.




2
  The University Defendants have previously submitted the Student Code and the Student Disciplinary Procedures in
the record. See Exhibit 1 to Memo of Law in Support of Motion to Dismiss (Doc. 10) and Exhibit 2 to the same
document.

                                                       4
                                                                                               303188071v3 1008237
         2:18-cv-02101-CSB-EIL # 40          Page 5 of 8



         Since the filing of their action, the University has revised the Student Disciplinary

Procedures to clarify the existing use of "no contact directives." Section 4.06 thereof, a copy of

which is attached as Exhibit B, authorizes University disciplinary officers to direct "an individual

subject to student discipline, as described in §1-301 of the Student Code, to have no contact with

one or more other persons." As set forth in Section 4.06, University disciplinary officers are

"among those responsible for the enforcement of student behavioral standards and, when

possible, the prevention of violations of the Student Code. Id.

         When Minik and Valdez were registered students at the University, a violation of a no

contact directive exposed them to discipline for failing to comply with the reasonable directions

of a University official. (See §4.06(c) of the Student Disciplinary Procedures.)) Hypothetically,

if either Minik or Valdez currently engaged in conduct as non-registered, former students that

would be deemed a violation of the no contact directive if they were enrolled students and that

conduct was reported to the University, the University would not consider the conduct or

proceed with any disciplinary proceedings under the present circumstances. The conduct may be

considered by the University only if Minik or Valdez gain readmission to the University and all

of the events necessary therefore came into fruition. We are not confronted with any of those

conditions at this time. Any injury would be entirely speculative.

MINIK AND VALDEZ LACK STANDING TO SEEK PROSPECTIVE RELIEF UNDER
    KEEP CHICAGO LIVABLE V. CITY OF CHICAGO AND EARLIER CASES

         In its January 23 Order, the Court directed the parties to consider Keep Chicago Livable

v. City of Chicago, ____F.3d____, 2019, U.S. App. LEXIS 1139, 2019 WL 178556 (7th Cir.

2019).    In that case, the Court held that individual plaintiffs lacked standing to challenge

Chicago’s shared housing ordinance because under the circumstances then in force, the

ordinance would not affect them because they sold their house, they were no longer engaged in


                                                 5
                                                                                    303188071v3 1008237
        2:18-cv-02101-CSB-EIL # 40            Page 6 of 8



shared housing activities, or they moved away from Chicago. 209 U.S. App. LEXIS 1139 at

*809.

               Standing requires a threefold demonstration of (1) an injury in fact;
               (2) fairly traceable to the defendant’s action; and (3) capable of
               being redressed by a favorable decision from the court. (Internal
               quotation marks and citation omitted.) The alleged injury must be
               not just "concrete and particularized," but also "actual and
               imminent, no conjectural or hypothetical." Lujan v. Defenders of
               Wildlife, 504 U.S. [555] at 560; see also Spokeo, Inc., v. Robins,
               136 S.Ct. 1540, 1547-48, 194 L.Ed 2d 635 (2016).

               The necessity of demonstrating and maintaining standing does not
               subside as litigation proceeds. To the contrary, standing must be
               present at all stages of the litigation . . . .(Internal quotation marks
               and citation omitted.) …[T]he asserted injury in fact (and thus the
               requirements of concreteness, particularity, actuality, and
               imminence) must remain through the litigation, lest a case or
               controversy cease to exist and become moot. (Citations omitted.)
               The burden of making this showing –of demonstrating the requisite
               injury to invoke federal jurisdiction—rests with the plaintiff.

Keep Chicago Livable, 2019 U.S.App. LEXIS 1139 at *6-7; see also cases cited in the

University Defendants’ earlier memorandum on mootness and standing. (Doc. 30).

        In the matter sub judici, neither Minik nor Valdez is confronted with an actual and

imminent injury by application of the Student Code and the Student Disciplinary Procedures.

Whether - if and when - they will be subject to disciplinary charges is purely "conjectural" and

"hypothetical." No disciplinary sanctions could be imposed against Minik and Valdez under the

present conditions – as neither Minik nor Valdez are currently enrolled students – and Minik and

Valdez could not face potential, hypothetical disciplinary charges unless and until they were to

become eligible to seek readmission and actually gain readmission to the University.

        Minik and Valdez have no actual and imminent injury that this Court can redress through

prospective relief. Consequently, those claims are moot, and Minik and Valdez lack standing to

pursue them.


                                                  6
                                                                                      303188071v3 1008237
        2:18-cv-02101-CSB-EIL # 40          Page 7 of 8



                                      CONCLUSION

       For the reasons set forth herein and those previously presented by the University

Defendants, the claims must be dismissed.

                                                   Respectfully submitted,


                                                   /s/Charles R. Schmadeke
                                                   Charles R. Schmadeke (#2489813)
                                                   Hinshaw & Culbertson LLP
                                                   400 South Ninth Street, Suite 200
                                                   Springfield, IL 62701
                                                   Telephone: 217-528-7375
                                                   Facsimile: 217-528-0075
                                                   Email: cschmadeke@hinshawlaw.com

                                                   Attorneys for University Defendants




                                               7
                                                                               303188071v3 1008237
        2:18-cv-02101-CSB-EIL # 40     Page 8 of 8



                            CERTIFICATE OF SERVICE

       I hereby certify that on February 6, 2019, I electronically filed the foregoing
UNIVERSITY DEFENDANTS' SUPPLEMENTAL MEMORANDUM OF LAW
SUPPORTING THEIR MOTION TO DISMISS MINIK'S AND VALDEZ'S CLAIMS FOR
PROSPECTIVE RELIEF DUE TO MOOTNESS AND LACK OF STANDING with the Clerk
of Court using the CM/ECF system and served upon counsel of record:

Whitman H. Brisky                Email: wbrisky@mauckbaker.com

Ellyn J Bullock                  Email: ellyn@solbergbullock.com



                                              /s/Charles R. Schmadeke
                                              Charles R. Schmadeke (#2489813
                                              Hinshaw & Culbertson LLP
                                              400 South Ninth Street, Suite 200
                                              Springfield, IL 62701
                                              Telephone: 217-528-7375
                                              Facsimile: 217-528-0075
                                              Email: cschmadeke@hinshawlaw.com




                                          8
                                                                        303188071v3 1008237
